Title: Form of Parole Offered to Henry Hamilton, [1 October 1779]
From: Jefferson, Thomas
To: Hamilton, Henry,Hay, Jehu



[1 October 1779]

I do promise on my parole of honor that I will not depart out of the limits which shall from time to time be prescribed to me by the  Governor of the Commonwealth of Virginia, or any other person having authority from him to prescribe or alter such limits: that I will not say or do any thing directly or indirectly to the prejudice of the United States of America or any of them: that I will hold no conference with any prisonners of War, other than those fixed at the same quarters with me, but in the presence of such person as the Governor or some one acting by authority from him shall appoint, nor send nor receive any Letter or message nor communicate any Intelligence to or from any person but with the privity and permission of the Governor, or other person authorized by him for that purpose, to whom all Letters or other papers coming to my Hands shall be delivered before their Seals shall be broken or they shall be otherwise opened: And this promise which I make on the faith of a Gentleman shall be binding on me untill I shall be enlarged from my Captivity by Exchange or otherwise with the consent of the Governor of the Commonwealth of Virginia.
Virginia Sct:
Under the faith of the above parole is discharged from his confinement in the Public Jail, is to prepare himself immediately and to take his departure with such Gentleman as shall be appointed to escort him to Hanover Court House, where he is to continue untill further Orders, not going more than one Mile from the said Court House in any direction.
The County Lieutenant of Hanover has authority to inspect and licence all Letters to and from the said
signd. Th: Jefferson
A true Copy of the Original

henry hamilton jehu hay

